Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Non-Final, first Office Action responsive to Application Serial Number: 16796919, filed on 02/20/2020.  
Claims 1-20 are pending in the current application and have been rejected below.



Claim Objections

3.	Claims 1, 5, 8, 16, 18 and 19 objected to because of the following informalities: 
Claim 1 recites "at least intentional object" at line 3, instead of "at least an intentional object";
Claim 5 recites "a intentional object" at line 3, instead of "a[n] intentional object";
Claim 8 recites "one object in the object database is as the intentional object" at line 5, instead of "one object in the object database [[is]] as the intentional object";
Claim 16 recites "in a manner that reducing the number of the conditions or reducing the condition" at line 2, instead of "in a manner that reduces the number of the conditions or reduces the condition";
Claim 18 recites "wherein when the matching module has not match the object" at line 5, instead of "wherein when the matching module has not match[ed] the object";
Claim 19 recites "wherein when the matching module has not match the object" at line 2, "whether the object who not met the deadline" at line 5, "whether is capable of finishing the case in time" at line 6, instead of "wherein when the matching module has not match[ed] the object", "whether the object [[who]] which has not met the deadline", "whether it is capable of finishing the case in time".
Appropriate correction is required. 



Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1-20 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

6.	In Claims 1, 3-8, 12, 14, 15, 18 and 19, the limitation "expression data" is unclear and indefinite language, which renders the Claims indefinite. The use of the limitation "expression data" leaves the metes and bounds of the Claims unclear, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In the interest of compact prosecution, Examiner is interpreting the limitation as  best understood.

7.	In Claims 1-4, 12, 13 and 17-19, the limitation "intentional object" is unclear and indefinite language, which renders the Claims indefinite. The use of the limitation "intentional object" leaves the metes and bounds of the Claims unclear, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In the interest of compact prosecution, Examiner is interpreting the limitation as best understood.

8.	In Claim 9, the limitation "providing the expedited service in a manner that obtaining the information of the expedited service predetermined by the service provider" is unclear and indefinite language, which renders the Claims indefinite. The use of the limitation "providing the expedited service in a manner that obtaining the information of the expedited service predetermined by the service provider" leaves the metes and bounds of the Claims unclear, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In the interest of compact prosecution, Examiner is interpreting the limitation as "providing the expedited service in a manner that is predetermined by the service provider".

9.	In Claim 10, the limitation "obtaining a working arrangement of the object which only not comply with the mandate" is unclear and indefinite language, which renders the Claims indefinite. The use of the limitation "obtaining a working arrangement of the object which only not comply with the mandate" leaves the metes and bounds of the Claims unclear, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In the interest of compact prosecution, Examiner is interpreting the limitation as best understood.

10.	In Claim 11, the limitation "in a manner that sending a query to the corresponding object and considering the reply of the object" is unclear and indefinite language, which renders the Claims indefinite. The use of the limitation "in a manner that sending a query to the corresponding object and considering the reply of the object" leaves the metes and bounds of the Claims unclear, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


11.	Claims 16 and 20 also rejected under 35 U.S.C. 112(b). These Claims depend from independent Claim 12, inherit the same deficiencies, and do not cure those deficiencies.



Claim Rejections - 35 USC § 101

12.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

13.	Claims 1-20 rejected under 35 U.S.C. 101 because, although they are drawn to statutory categories of method (process) and system (machine), they are also directed to a judicial exception (an abstract idea) without significantly more.   

14.	Claim 1 recites A bidirectional selecting method, between service objects and service providers, comprising the steps of: after acquiring an expression data about a user, acquiring at least intentional object .. based on the expression data and a background information of the user to obtain a processing result; and outputting the processing result .., which is an abstract idea of Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion), because acquiring information about a user and an object in the context of service provision to obtain a processing result is a process that, under broadest reasonable interpretation, can be performed in the mind, since it involves evaluation, judgement or observation. Furthermore, selecting service providers is a business process, which falls under the abstract idea category of Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations). Claim 12 teaches a similar abstract idea.

The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figure 7 and paragraphs 227-229 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 2-11 and 13-20 do not integrate the judicial exception into a practical application because the Claim, including additional elements such as those above, individually, and in combination, when viewed as a whole, are not an improvement to a 
Dependent Claims 2-11 and 13-20 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figure 7 and paragraphs 227-229 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Therefore, Claims 1-120 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.


Claim Rejections - 35 USC § 103

15.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

16.	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Davar et al. (US Patent Publication 20160335603 A1 - hereinafter Davar) in view of Boozer (US Patent Publication 20070203737 A1 - hereinafter Boozer).

17.	As per Claim 1, Davar teaches:
A bidirectional selecting method, between service objects and service providers [DAVAR reads on: Abstract, "A method and system are provided for analyzing data in an online professional social network to identify, score, and match users with regard to providing professional services. A graph structure provides an efficient structure for accessing and processing data about service providers in order to create a service marketplace."], comprising the steps of:
after acquiring an expression data about a user [DAVAR reads on: para 33, "According to a fourth aspect there is provided a computer-implemented method for automating an online services marketplace. The method comprises: receiving a plurality of service requests from a plurality of first users, each request indicating a service to be provided and criteria related to the service .." - receiving a plurality of service requests from a plurality of first users, each request indicating a service to be provided and criteria related to the service is after acquiring an expression data about a user], ... 
... in a corresponding object database based on the expression data and a background information of the user to obtain a processing result [DAVAR reads on: Fig. 1, Services Index 14; para 38, "Each service request may include text describing aspects of the service to be provided and wherein matching is further based on a comparison of the features in the profile data of second users and features in the text describing aspects of the services." - text describing aspects of the service to be provided and wherein matching is further based on a comparison of the features in the profile data of second users and features in the text describing aspects of the services is based on the expression data and a background information of the user; para 80, "FIG. 1 illustrates the interaction between client-computing devices 10/11 and the server 12 over network link 15. The devices 10, 11 may communicate via a web browser 20 or smartphone APP 19, using software agents to receive input from the user, make HTTP requests and display data. The server 12 may be a reverse proxy server for an internal network, such that the client device 10 communicates with an Nginx web server 21, which relays the client's request to backend processes 22, associated server(s) and database(s) 14, 16 and 17. Within the server, software agents 25a-i perform functions such as, retrieve data, build and process data via service model(s), match requests and providers and calculate various score. Some software agents may operate within a notional web server to manage user accounts and access, serialize data for output, .." - serialize data for output is obtain a processing result]; and
outputting the processing result, wherein when the user is a service object, the object database is a service provider database [DAVAR reads on: Fig. 1, as above; Fig. 4, Service Provider Index 14; para 53, "According to a sixth aspect there is provided a computer-implement method including: one or more processors identifying users registered on a social network that are service providers; the one or more processors retrieving from the social network professional profile data of said users; and the one or more processors generating and storing a services model from features extracted from the professional profile data, whereby the services model outputs a confidence score that a given user provides certain services." - whereby the services model outputs a confidence score that a given user provides certain services is outputting the processing result, wherein when the user is a service object; para 110, "Using any of above techniques, a processor builds a services model and then inputs profiles of identified service providers. The model outputs data representing services offered, per provider, preferably represented as a vector of services Sp and associated confidence scores Cp."], 
wherein when the user is a service provider, the object database is a service object database [DAVAR reads on: Fig. 4, database 16; para 44, "According to a fifth aspect there is provided a computer-implemented method including: receiving, at a server, from a client computing device, a service request associated with a buyer; identifying service providers that match the service request; for each service provider: traversing a social graph to identify data objects representing past projects .." - data objects representing past projects is the object database is a service object database; para 59, "According to a seventh aspect there is provided an online social network system having a database structured as a social graph, the social graph including: a plurality of node and edge objects, wherein the nodes represent users that are service providers or clients, at least some of the nodes being interconnected by an edge or node object representing a project performed by a first user as a service provider for a second user as a client, said edge or node object storing data about the project." - node object storing data about the project is the object database is a service object database; para 80, as above].

... acquiring at least intentional object [BOOZER reads on: para 148, "Continuing on to FIG. 11a, at step 1116 the VTTO application 100 determines whether the IDF has been approved. If it has not, then the method returns to step 1114. If it has then the VTTO application 100 solicits bid from pre-qualified service providers 1118 and uses the approval and IDF information to specify parameters, such as the urgency, the timeline, the budget, the deliverables, and the like. Once a bidder has been awarded the work, at step 1120, the VTTO application 100 grants the winning bidder access to all relevant information associated with the matter, that is, all of the information that is available and needed for the service provider 106 to complete the work." - Once a bidder has been awarded the work is acquiring at least intentional object] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Davar to incorporate the teachings of Boozer in the same field of endeavor of selecting service providers to include acquiring at least intentional object. The motivation for doing this would have been to improve the provider selection of Davar by efficiently identifying relevant service providers. See Boozer, Abstract, "An online, and therefore virtual, technology transfer office accessible by multiple inventive entities is provided. The systems and methods of the invention provide a comprehensive interface to a remote application that collects information related to inventions, ranks the inventions, solicits approval for pursuing intellectual property protection, funding, financing, commercializing or otherwise exploiting the invention, solicits bids from a stable of service providers, manages the award of contracts to provide services, ..".

18.	As per Claim 2, Davar in view of Boozer teaches: 
The bidirectional selecting method as recited in claim 1, wherein after acquiring the expression data of the user [as above, Claim 1], 

matching the expression data with the conditions inside the background information of the user in the object database [DAVAR reads on: Fig. 1, as above, Claim 1; Fig. 5, Match Engine 25c, CLIENT SIMILARITY 25g, Requests, Profiles, Projects; Fig. 6, Identify set of matching service providers/headers Sm, Cm; Fig. 7, Push matching service requests to user; para 33, ".. automatically matching at least one of the second users to that request based on a comparison of features in the profile data of second users and features in the criteria."].

19.	As per Claim 3, Davar in view of Boozer teaches: 
The bidirectional selecting method as recited in claim 1, further comprising the steps of: after acquiring the expression data of the user [as above, Claim1],
Davar further teaches:
matching the expression data with the conditions inside the background information of the user in the object database [DAVAR, as above, Claim 2]; and
if no ... is matched, recommending at least one object in the object database as ... based on the background information of the user [DAVAR reads on: para 137, "The search is processed into a service request using the Service Extraction Agent and the Services Model. The Matching Agent then identifies a set of results Sm of service providers from the service index or service headers from the model satisfying the search request with confidence C.sub.M. If the Services Model is hierarchical or the confidence about the matches C.sub.M is lower than a threshold, the Request Agent may display a plurality of service headers to the searcher to choose from. The Matching Agent may repeat the search and the Request Agent may re-display headers until a sufficient confidence C.sub.M is reached, until the lowest level of the hierarchy is reached or until fewer than a threshold number of service providers are within the set of results."].

... intentional object [BOOZER reads on: para 148, as above, Claim 1] ...
... the intentional object [BOOZER, above] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Davar in view of Boozer to incorporate the further teachings of Boozer in the same field of endeavor of selecting service providers to include the intentional object. The motivation for doing this would have been to improve the provider selection of Davar in view of Boozer by efficiently identifying relevant service providers. 

20.	As per Claim 4, Davar in view of Boozer teaches: 
The bidirectional selecting method as recited in claim 1, further comprising the steps of: after acquiring the expression data of the user [as above, Claim1], 
Davar further teaches:
matching the expression data and the conditions included in the background information of the user in the object database [DAVAR, as above, Claim 2]; and 
if no ... is matched, recommending at least one object in the object database [DAVAR, para 137, as above, Claim 3] as ... based on a behavior information of the user [DAVAR reads on: para 54, "The method may include generating the services model from historical behavior data of said users responding to requests for services from other users."; para 90, "The matching and scoring may comprise a plurality of considerations such as social relevance, service similarity, and user behavior."].
Davar does not explicitly teach, but Boozer teaches:
... intentional object [BOOZER reads on: para 148, as above, Claim 1] ...
... the intentional object [BOOZER, above] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Davar in view of Boozer to incorporate the further teachings of Boozer in the same field of endeavor of selecting service providers to include the intentional object. The motivation for doing this would have been to improve the provider selection of Davar in view of Boozer by efficiently identifying relevant service providers. 

21.	As per Claim 5, Davar in view of Boozer teaches: 
The bidirectional selecting method as recited in claim 1 [as above], further comprising the step of: 
Davar further teaches:
obtaining a determined order from the user to confirm [DAVAR reads on: para 113, "For example, a service provider accepting or responding to a service request creates a positive correlation of that provider profile data with the service request document." - positive correlation of that provider profile data with the service request document is obtaining a determined order from the user to confirm] that 
Davar does not explicitly teach, but Boozer teaches:
the intentional object is a intentional object [BOOZER reads on: para 148, as above, Claim 1]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Davar in view of Boozer to incorporate the further teachings of Boozer in the same field of endeavor of selecting service providers to include the intentional object is a intentional object. The motivation for doing this would have been to improve the provider selection of Davar in view of Boozer by efficiently identifying relevant service providers. 

22.	As per Claim 6, Davar in view of Boozer teaches: 
The bidirectional selecting method as recited in claim 3, wherein when the user is a service object and the intentional object is the service provider [as above], further comprises 
Davar further teaches:
determining whether there is an object with only the deadline of the task is not met and the object is capable of completing the task within the deadline; and if so, generating a prompt information, wherein the prompt information and the object are output as the processing result [DAVAR reads on: para 162, "Individual service providers are limited in their capacity to deliver services, more so than firms of many employees. This capacity critically affects their ability to take on new projects and the ability of buyers to meet their own deadlines. In certain embodiments, each service provider is associated with a capacity data object. The capacity object stores data such as periods available, periods working for certain clients, and proportion of each period dedicated to each client. Alternatively the capacity object simply records a total capacity and proportion assigned to existing projects. The capacity object may implement a calendar to record holidays, vacation days, days assigned to certain projects, and normal working hours/days."; para 163, "The present system includes a Capacity Agent that updates the capacity object and detects scheduling/capacity conflicts. Users set their capacity or periods available then record the proportion or periods already dedicated to existing projects in provider's profile object or connection edges to client/project objects. When a service provider and a requester agree to connect via a new project, the Capacity Agent automatically updates the capacity for the provider. The project data includes a start date, end date, man-hours, timespan and/or proportion dedicated to this project."; para 164, "The requester and/or provider may also estimate the temporal requirements of the service request. The Calendar Agent compares the temporal requirements to the calendars of the service providers to determine conflicts, which may be used to filter out or at least reduce the total score for conflicted service providers." - The Calendar Agent compares the temporal requirements to the calendars of the service providers to determine conflicts, which may be used to filter out or at least reduce the total score for conflicted service providers is determining whether there is an object with only the deadline of the task is not met and the object is capable of completing the task within the deadline; and if so, generating a prompt information, wherein the prompt information and the object are output as the processing result].

23.	As per Claim 7, Davar in view of Boozer teaches: 
The bidirectional selecting method as recited in claim 4, wherein when the user is a service object and the intentional object is a service provider [as above], further comprises 
Davar further teaches:
determining whether there is an object with only the deadline of the task is not met but is available for expedited task and the object is capable of completing the task within the deadline; and if so, generating a prompt information, wherein the prompt information and the object are output as the processing result [DAVAR reads on: paras 162-164, as above, Claim 6; para 165, "As an example, the system receives a request document, which includes a preferred start date, expected project length in weeks, and budget. The Calendar Agent estimates the quantity of work from the budget (for example budget divided by billable rate). The Agent retrieves the Calendar Objects of service providers satisfying the request parameters, and compares the dates of the request to the available dates and available capacity. The agent determines a subset of providers who have sufficient capacity during the period concerned. This subset is communicated to the service requester." - sufficient capacity during the period concerned is available for expedited task].


The bidirectional selecting method as recited in claim 4, further comprising the steps of: if the intentional object is not matched, obtaining the behavior data of the user [as above, Claim 4]; 
Davar further teaches:
generating an intentional prediction result based on the behavior data [DAVAR reads on: para 16, "According to a second aspect there is provided a computer-implemented method including: providing a social network accessible by users that act as service requesters and service providers; receiving a plurality of requests for a professional service from service requesters; recording actions performed on the social network, of the service providers with respect to the requests; and evaluating the actions as positive or negative with respect to each request to calculate and store response scores of the service providers with respect to the professional service that is relevant to that request." - recording actions performed on the social network, of the service providers with respect to the requests is based on the behavior data; para 17, "The method may use the response scores to predict a likelihood of a particular service provider responding to a new request for a particular service." - The method may use the response scores to predict a likelihood of a particular service provider responding to a new request for a particular service is generating an intentional prediction result]; 
recommending at least one object in the object database is ... based on the intentional prediction result [DAVAR reads on: para 18, "The method may receive a new request for a professional service from one of the service requesters and ranking multiple service providers based on their response scores with respect to that service and communicating the ranked service providers to the service requester."].
Davar does not explicitly teach, but Boozer teaches:
... as the intentional object [BOOZER reads on: para 148, as above, Claim 1], ... 


25.	As per Claim 9, Davar in view of Boozer teaches: 
The bidirectional selecting method as recited in claim 7 [as above], wherein 
Davar further teaches:
determining whether the object is capable of providing the expedited service in a manner that obtaining the information of the expedited service predetermined by the service provider [DAVAR reads on: paras 162-165, as above, Claim 7 - The Agent retrieves the Calendar Objects of service providers satisfying the request parameters, and compares the dates of the request to the available dates and available capacity is providing the expedited service in a manner that obtaining the information of the expedited service predetermined by the service provider].

26.	As per Claim 10, Davar in view of Boozer teaches: 
The bidirectional selecting method as recited in claim 7 [as above], wherein 
Davar further teaches:
determining whether the object is capable of providing the expedited service in a manner that obtaining a working arrangement of the object which only not comply with the mandate [DAVAR reads on: paras 162-165, as above, Claim 9; para 77, "Conversely, the outsourced services requirements needed for a project may be more vague and flexible because the employer has less experience with and need for these services and hence they contract freelancers, instead of hiring people in-house full time." - the outsourced services requirements needed for a project may be more vague and flexible because the employer has less experience with and need for these services and hence they contract freelancers is obtaining a working arrangement of the object which only not comply with the mandate].

27.	As per Claim 11, Davar in view of Boozer teaches: 
The bidirectional selecting method as recited in claim 7 [as above], wherein 
Davar further teaches:
determining whether the object is capable of providing the expedited service in a manner that sending a query to the corresponding object and considering the reply of the object [DAVAR reads on: paras 162-165, as above, Claim 9; para 17, as above, Claim 8].

28.	As per Claim 12, Davar teaches: 
A bidirectional selecting system, for a service object and a service provider [DAVAR reads on: Abstract, as above, Claim 1], comprising:
an acquiring unit, wherein the acquiring unit is configured to acquire an expression data and a background information of a user [DAVAR reads on: Fig. 1, Server 12, Similarity Agent 25g; paras 33, 38, as above, Claim 1];
a processing unit, wherein the processing unit is communicatively connected with the acquiring unit [DAVAR reads on: Fig. 1, Server 12, Request Agent 25d, network link 15; para 80, as above, Claim 1], wherein the processing unit is configured to ... 
... obtain a processing result based on an object database with the expression data and the background information of the user [DAVAR reads on: Fig. 1, paras 38, 80, as above, Claim 1]; and
an output unit, wherein the output unit is communicably coupled to the processing unit, wherein the output unit outputs the processing result [DAVAR reads on: Fig. 1, Server 12, Services Modeling Agent 25a; paras 53, 110, as above, Claim 1] ... 
... wherein when the user is service object, the object database is a service provider database, wherein when the user is a service provider, the object database is a service object database [DAVAR reads on: Figs. 1, 4, paras 44, 59, as above, Claim 1].
Davar does not explicitly teach, but Boozer teaches:
... have at least one intentional object [BOOZER reads on: para 148, as above, Claim 1] to ... 
... including the intentional object [BOOZER, as above], ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Davar to incorporate the teachings of Boozer in the same field of endeavor of selecting service providers to include have at least one intentional object. The motivation for doing this would have been to improve the provider selection of Davar by efficiently identifying relevant service providers. 

29.	As per Claim 13, Davar in view of Boozer teaches: 
The bidirectional selecting system as recited in claim 12 [as above], wherein the system further comprises 
Davar further teaches:
a determining unit, wherein the determining unit is communicatively connected with the processing unit, wherein the determining unit confirms the object as ... of the user based on a feedback order corresponding to the processing result [DAVAR reads on: Fig. 1, Matching Agent 25f; para 113, as above, Claim 5; para 135, "As discussed above, the service model may have a hierarchical structure in which case the feedback of potential matching services to the user may proceed from the most general level to the most specific, whereby the searcher progressively expresses interest in more specific services."].
Davar does not explicitly teach, but Boozer teaches:
... an intentional object [BOOZER, as above, Claim 12] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Davar in view of Boozer to incorporate the further teachings of Boozer in the same field of endeavor of selecting service providers to include an intentional object. The motivation for doing this would have been to improve the provider selection of Davar in view of Boozer by efficiently identifying relevant service providers. 

30.	As per Claim 14, Davar in view of Boozer teaches: 
The bidirectional selecting system as recited in claim 12 [as above], wherein
Davar further teaches:
the processing unit comprises an analysis module and a matching module [DAVAR reads on: Fig. 1, Machine Learning Agent 25b, Service Extraction Agent 25e, Matching Agent 25f; para 124, "The Request Agent 25d may preprocess the brief to extract appropriate search parameters. The Agent may process the brief document using a model to determine a vector of topic probabilities, latent variables, service classes, or key features. The model may be the service model above or a separate service request model. In this case, the output may be a set of services requested (rather than service offered). Additional parameters unrelated to services, such as location, may be extracted from the brief using a natural language processing tool."; para 125, "Using a Topic Model, the features in the brief may be converted to a distribution of service topics. An expert system model may map features in the brief to one or more service nodes."; para 133, "The choice of input mechanism for the search will depend on the compatibility with the services model, in order for the model to infirm the search parameters and provide sensible feedback to the searcher. For example, it is harder for the Request Agent to derive user-friendly feedback or search options from service models that store results mathematically, use latent variables and/or are built unsupervised. On the other hand, expert systems may be used by the Request Agent to create trees of questions and input requests to navigate the user through to the most appropriate services."],
wherein the analysis module obtains at least one condition based on the analyzed expression data [DAVAR reads on: para 125, "Using a Topic Model, the features in the brief may be converted to a distribution of service topics. An expert system model may map features in the brief to one or more service nodes."; para 126, "The advantage of using a brief is that the services model (or service request model) can use machine learning to resolve the request into a subtle variations of services requested, by including consideration for other keywords used, which are not services themselves. The outputs of the pre-processing are compatible with the index of service providers, which index provides faster subsequent searching. The model is able to use Big Data to learn subtleties that a human would miss from their limited experience of a few requests."], wherein the matching module matches the object in the object database based on the condition [DAVAR reads on: para 137, as above, Claim 3].

31.	As per Claim 15, Davar in view of Boozer teaches: 
The bidirectional selecting system as recited in claim 14 [as above], wherein the processing unit further comprises 
Davar further teaches:
a recommendation module, wherein recommendation module is communicatively connected with the matching module [DAVAR reads on: Fig. 1, Server 12, Service Extraction Agent 25e, Matching Agent 25f], 
wherein when the matching module has not matched an object in the object database, the recommendation module screens at least one object to obtain a recommendation result based on the expression data of the user [DAVAR reads on: para 137, as above, Claim 3] according to a predetermined rule in the object database [DAVAR reads on: Figs. 1, 4, as above, Claim 12; para 107, "In preferred embodiments, the profile data is further segregated by field and then fed to the model. This enables the model to differently weight or differently treat the same feature occurring in different fields of the profile (e.g. summary of skills vs. endorsed skills). As above, this separate treatment may be based on expert rules or learned from training data."], wherein the recommendation result is output by the output unit [DAVAR reads on: para 53, as above, Clam 12].

32.	As per Claim 16, Davar in view of Boozer teaches: 
The bidirectional selecting system as recited in claim 15, wherein the recommendation module [as above, Claim 15]
Davar further teaches:
screens in the object database in a manner that reducing the number of the conditions or reducing the condition [DAVAR reads on: paras 16, 17, as above, Claim 8].

33.	As per Claim 17, Davar in view of Boozer teaches: 
The bidirectional selecting system as recited in claim 12 [as above], wherein the acquiring unit comprises 

an acquiring user request module [DAVAR reads on: Fig. 1, Client Computer 10, Data Input Agent], an acquiring user background module and an acquiring user behavior module [DAVAR reads on: Fig. 1, Service Extraction Agent 25e, Social Relevance Agent 25c], 
wherein the processing unit is communicatively connected respectively to the acquiring user request module, the acquiring user background module and the acquiring user behavior module [DAVAR reads on: Fig. 1, network link 15], 
wherein the processing unit comprises a recommendation module, wherein the recommendation module is communicably connected with the acquiring user behavior module [DAVAR reads on: Fig. 1, Server 12, Service Extraction Agent 25e], 
wherein the recommendation module recommends at least one ... from the object database based on a behavior data acquired by the acquiring user behavior module [DAVAR, paras 54, 137, as above, Claim 4].
Davar does not explicitly teach, but Boozer teaches:
... intentional object [BOOZER reads on: para 148, as above, Claim 1] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Davar in view of Boozer to incorporate the further teachings of Boozer in the same field of endeavor of selecting service providers to include intentional object. The motivation for doing this would have been to improve the provider selection of Davar in view of Boozer by efficiently identifying relevant service providers. 

34.	As per Claim 18, Davar in view of Boozer teaches: 
The bidirectional selecting system as recited in claim 17 [as above], wherein the processing unit further comprises 

an analysis module and a matching module, wherein the analysis module obtains at least one condition based on the analyzed expression data [DAVAR reads on: Fig. 1, paras 124-126, 133, as above, Claim 14], 
wherein the matching module matches the object in the object database based on the condition, wherein the matching module matches the object based on the object database including the condition [DAVAR reads on: para 137, as above, Claim 14], 
wherein when the matching module has not match the object in the object database, the recommendation module recommends at least one of ... from the object database based on a behavior data acquired by the acquiring user behavior module [DAVAR, paras 54, 137, as above, Claim 17].
Davar does not explicitly teach, but Boozer teaches:
... the intentional object [BOOZER reads on: para 148, as above, Claim 1] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Davar in view of Boozer to incorporate the further teachings of Boozer in the same field of endeavor of selecting service providers to include the intentional object. The motivation for doing this would have been to improve the provider selection of Davar in view of Boozer by efficiently identifying relevant service providers. 

35.	As per Claim 19, Davar in view of Boozer teaches: 
The bidirectional selecting system as recited in claim 14 [as above], wherein the processing unit further comprises 
Davar further teaches:
a judgement module and a re-judgement module [DAVAR reads on: Fig. 1, Machine Learning Agent 25b; para 104, "The above models preferably incorporate a hierarchy from broad to specialist services. Thus providers of and requests for general services can be matched, whilst progressively more specialized service areas provide for more personalized matching."], wherein when the matching module has not match the object in the object database, the judgement module determines whether there is an object with only the deadline of the task is not met, if so, the re-judgement module determines whether the object who not met the deadline is capable of providing an expedited service and whether is capable of finishing the case in time, if so, the output unit outputs the object [DAVAR reads on: para 162-165, as above, Claim 7].

36.	As per Claim 20, Davar in view of Boozer teaches: 
The bidirectional selecting system as recited in claim 12 [as above], wherein the system further comprises 
Davar further teaches:
an interactive unit, wherein the interactive unit is communicatively connected with the processing unit and the output unit, wherein the interactive unit is allowed communication between the user and the object [DAVAR reads on: Fig. 1, App 19; para 80, as above, Claim 12].



Conclusion

37.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chang et al. (US Patent Publication 20080313528 A1) describes a method and system for facilitating a patent attorney to edit rapidly a basic patent specification, a patent specification draft or even a finished specification ready for filing.
Santos et al. (US Patent Publication 20110231215 A1) describes a method and system for optimizing a resource matching model.
Quinn (US Patent Publication 20150066747 A1) describes a method and system for managing the cost and quality of international patent applications over the life cycle of such applications.
Sherwin (US Patent Publication 20150347489 A1) describes an information retrieval system that interprets a query and determines a rank or score for selected records, where the rank or score is based partly on determining the relevance between disparate items in a classification system.

38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623